DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Ohnemus does not explicitly disclose claims 11 and 21.
Regarding claim 11, which has now been amended to recite a limitation similar to what was in claim 17, Applicant states that Ohnemus does not explicitly disclose a rotationally fixed rotor bearing carrier.  However, as shown in the rejection below, while Ohnemus does disclose that bearing carrier 23 is rigidly connected to the rotor, the other side of the bearing is rotationally fixed.  Thus, Ohnemus does disclose newly amended claim 11.
Regarding claim 21, a similar argument is made.  Claim 21 requires “a rotor bearing carrier fixed to the housing”. While bearing carrier 23 is not rigidly connected to the housing, it is fixed to the housing in that there is a connection.  However, if Applicant is choosing to further amend, as stated in the discussion regarding claim 11, Ohnemus does disclose a bearing carrier rigidly fixed to the housing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 21, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnemus et al. (“Ohnemus”: US 2013/0291374).
Regarding claim 11: Ohnemus discloses a hybrid module for a motor vehicle drive train comprising: 
an electric machine (39, Fig. 4) comprising a rotor unit (23a) with a rotor (38); 
a rotationally- fixed rotor bearing carrier (unlabeled, opposite the bearing of 23) for rotatably supporting the rotor unit; 
a first bearing (not labelled, but connected to 23, shown by added arrow in Fig. 4 reproduced below); 
a second bearing (next to other bearing); and, 
an intermediate shaft (3) for transmitting a torque between an internal combustion engine and a transmission (1) or an output, wherein: 
the internal combustion engine and the transmission or the output, can be connected to the hybrid module (via 25, paragraph 0047); 

the first bearing supported on the rotor bearing carrier (unlabeled but shown in Fig. 4); 

    PNG
    media_image1.png
    756
    891
    media_image1.png
    Greyscale
the second bearing is supported on the rotor unit (via 23).


Regarding claim 21: Ohnemus discloses a hybrid module for a vehicle comprising: 
a housing (13); 
an electric machine comprising a stator (37, Fig. 4, paragraph 0052) fixed to the housing and a rotor (38); 
a rotor bearing carrier (23, Fig. 3) fixed to the housing; 

a separating clutch (33, paragraph 0049) for selectively coupling the intermediate shaft with the rotor; and,
a first bearing (unlabeled, connected to 23) in contact with the rotor bearing carrier and the intermediate shaft (via 34).
Regarding claim 23: Ohnemus discloses a second bearing (next to the first bearing) in contact with the rotor bearing carrier (23) and the intermediate shaft (via 34).
Regarding claim 25: Ohnemus discloses the first bearing and the second bearing are installed between the intermediate shaft and the rotor bearing carrier (as they are next to one another).
Regarding claim 26: Ohnemus discloses a second bearing (next to the first bearing), wherein:
the rotor comprises a radially inward leading component part (at 23); and, 
the second bearing contacts the radially inward leading component part (via 23) and the intermediate shaft (via 34).
Regarding claim 27: Ohnemus discloses a third bearing (right side, above numeral 30) installed on the intermediate shaft for positioning the intermediate shaft in the output shaft (as this is an intended use, the third bearing would help position the intermediate shaft within the output shaft, and thus meets the limitation).
Regarding claim 28: Ohnemus discloses a second bearing, wherein:
the separating clutch comprises a counterplate (34) mechanically connected to the rotor; and,
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus.
Regarding claim 30: Ohnemus discloses a clutch connected to the rotor by accessible connection points (paragraph 0049) but does not explicitly disclose a dual-clutch device.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the clutch of Ohnemus to have a second clutch and be a dual-clutch device in order to have better control over the clutch.
Claims 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus, in view of Wenger et al. (“Wenger”; US 2011/0148354).
Regarding claim 12: Ohnemus discloses a one of the first bearing or the second bearing is a fixed bearing, but does not explicitly disclose the other of the first bearing or the second bearing is a floating bearing.
However, Wenger teaches the other of the first bearing or the second bearing is a floating bearing (922, Fig. 35A, paragraph 0131).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the other bearing of Ohnemus to be a floating bearing, as taught by Wenger, in order to allow for temperature changes (paragraph 0131). 
Regarding claim 18: Ohnemus discloses the second bearing is a fixed bearing (as this is standard), but does not explicitly disclose the first bearing is a floating bearing.
However, Wenger discloses the first bearing (922, Fig. 35A) is a floating bearing (paragraph 0131).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing of Ohnemus to be a floating bearing, as taught by Wenger, in order to allow for temperature changes (paragraph 0131). 
Regarding claim 19: Ohnemus discloses the rotor unit comprises a separating clutch (33) for: 
transmitting a torque from the internal combustion engine to the electric machine (paragraph 0049); and, 

the separating clutch comprises a counterplate (34), a pressure plate (32), and a friction disk (between 33 and 34); 
the counterplate is for applying a counterforce to a contact pressure force applied by the pressure plate to transmit a friction torque to the friction disk (when the clutch is closed, paragraph 0049); and, 
the second bearing is supported on the counterplate (34, Fig. 3).
Regarding claim 20: Ohnemus discloses the counterplate (34, Fig. 3) has an opening with a first maximum radius; 
the intermediate shaft (3) has a second radius; and, 
the first maximum radius is greater than the second radius thus allowing the intermediate shaft to be passed through the opening during assembly (as the intermediate shaft is radially inward to the counterplate).
Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus, in view of Ruder et al. (“Ruder”; US 2014/00943341).
Regarding claim 22: Ohnemus discloses an intermediate shaft but does not explicitly disclose a dual mass flywheel drivingly connected to the intermediate shaft and couplable to the output shaft.
However, Ruder discloses a dual mass flywheel (3, Fig. 2) drivingly connected to the intermediate shaft (13) and couplable to the output shaft (via 21).

Regarding claim 29: Ohnemus discloses an intermediate shaft, a separating clutch and a second bearing, but does not explicitly disclose the intermediate shaft comprises a spline with a first outer diameter; the separating clutch comprises a friction disk connected to the intermediate shaft at the spline; and, the second bearing comprises a second outer diameter, greater than the first outer diameter.
However, Ruder discloses the intermediate shaft comprises a spline (M3) with a first outer diameter (shown in Fig. 2); 
the separating clutch comprises a friction disk connected to the intermediate shaft at the spline (paragraph 0030); and, 
the second bearing (16) comprises a second outer diameter, greater than the first outer diameter (as 16 is radially outward of M3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to configure the shaft, bearing, and clutch of Ohnemus in the configuration of Ruder in order to design an efficient system.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus, in view of Ruder and Wenger.
Regarding claim 24: Ohnemus discloses the intermediate shaft comprises a connection side proximate the internal combustion engine (left side); 
and the first bearing is a fixed ball bearing (as shown by the ball in Fig. 3).

However, Ruder discloses the first bearing is a deep groove ball bearing (27, Fig. 3A, paragraph 0044) on the connection side; and, 
the second bearing (26) is a needle bearing (paragraph 0020 – journal 26 may be a needle bearing).
And, Wenger discloses a floating bearing (922).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearings of Ohnemus to be deep groove and needle bearings as disclosed by Ruder in order to increase the capabilities and to have the second bearing be a floating bearing, as disclosed by Wenger, in order to allow for temperature changes (paragraph 0131). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832